J. Fred Jones, Justice, dissenting. I do not agree with the majority opinion in this case and I would affirm the decision of the trial court. As a practical matter, there is a lot of difference between medical and hospital treatment and crutches and apparatus, as set out in Ark. Stat. Ann. § 81-1311 (Repl. 1960), and I can think of no better case pointing up the difference than the one before us. Here we have an injured workman, fully and completely recovered from his injury insofar as medical and hospital treatment is concerned. His healing period has ended and he has been paid all the monetary compensation he is entitled to under the Workmen’s Compensation Law, for his temporary as well as his permanent partial disability. The only thing wrong with appellee now, as a'result of his accident, is that he simply has no heel on one of his feet. There is no question now, and never will be, that he lost his heel as a result of this accident; consequently, there is no possibility of him ever claiming an apparatus, in the form of an orthopedic shoe, for some related condition not attributable to his accidental injury. Certainly the furnishing of such apparatus by the employer should not toll the statute of limitations on a claim for additional compensation or for medical or hospital treatment, but certainly the appellee’s failure to demand a new pair of orthopedic shoes at least once a year, regardless of the condition of the ones already furnished to him, should not divest the Workmen’s Compensation Commission of its statutory discretion in requiring the employer to furnish crutches and apparatus for such time, as may he necessary, in excess of the period of six months after injury. I would affirm the circuit court in remanding this case to the Workmen’s Compensation Commission for the exercise of its statutory discretion.